COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mark Steven Rascoe v. The State of Texas

Appellate case number:    01-12-01175-CR

Trial court case number: 1834994

Trial court:              County Criminal Court at Law No. 10 of Harris County

        This case was abated and remanded to the trial court on April 10, 2014. In the abatement
order, we directed the trial court to determine whether appellant wished to pursue the appeal, and
if so, whether or not appellant’s counsel, Michael S. Driver, intended to abandon the appeal. The
trial court held a hearing on our abatement order on May 19, 2014. The court reporter has filed a
reporter’s record showing that appellant intended to pursue the appeal and appellant’s counsel
did not abandon the appeal. Accordingly, we REINSTATE this case on the Court’s active
docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: August 19, 2014